HAYNES, District Judge,
concurring.
I concur in the Court’s opinion because there is a factual basis for the use of the cross-references. I write separately to express my concerns about the diminution of *267the jury’s role when the defendant’s sentence was enhanced five-fold for conduct acquitted by the jury.
While not raised or briefed by the parties, I have serious concerns that by utilizing the same legal standard and evidence as the jury, the district court has seriously diminished the jury’s role. In Jones v. United States, 526 U.S. 227, 247-48, 119 S.Ct. 1215, 143 L.Ed.2d 311 (1999), the Supreme Court expressed concerns that “the jury right could be lost not only by gross denial, but by erosion” and that sentencing decisions could lead to “the relative diminution of the jury’s significance.” The use of the cross-references here undermines the jury’s acquittal on the armed robbery charge. The jury’s verdict would have yielded a base guideline range of 21 to 27 months, as estimated by the government. The district court’s use of cross-references, however, yielded a guideline range of 135 to 168 months, a range beyond the statutory maximum, which was subsequently reduced to 120 months. This use of the cross-references presents a serious concern that sentencing factors are being used as “a tail which wags the dog of the substantive offense.” Apprendi v. New Jersey, 530 U.S. 466, 495, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000).